Citation Nr: 0639243	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-42 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for a left leg scar.

4.  Entitlement to service connection for a right knee scar.

5.  Evaluation of service-connected right knee arthritis, 
evaluated as 10 percent disabling from June 1, 2002.

6.  Evaluation of service-connected right knee instability, 
evaluated as 10 percent disabling from April 15, 2003.

7.  Evaluation of service-connected lumbosacral strain with 
radiculopathy, evaluated as 20 percent disabling from June 1, 
2002.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to May 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which denied entitlement to service connection for 
a left eye disability, a right eye disability, a left leg 
scar, and a right knee scar; granted entitlement to service 
connection for residuals of right knee surgery and 
lumbosacral strain with radiculopathy; and assigned the newly 
service connected disabilities separate 10 percent ratings 
effective from June 1, 2002.  

Thereafter, an October 2004 rating decision confirmed and 
continued the 10 percent disability rating for the veteran 
right knee disorder based on arthritis, effective from 
June 1, 2002; granted a separate 10 percent disability rating 
for right knee instability effective from April 15, 2003; and 
granted the lumbosacral strain with radiculopathy a 20 
percent disability rating effective from June 1, 2002.  
Accordingly, because the appeal is an appeal for the maximum 
benefit allowable by law or regulation, the issues on appeal 
are as they appear on the first page of this decision.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The record shows continuity of symptomatology from the 
time of the veteran's separation from over twenty years of 
military service in May 2002 and first being diagnosed with a 
left eye cataract post-service in April 2003.

2.  The record shows continuity of symptomatology from the 
time of the veteran's separation from over twenty years of 
military service in May 2002 and first being diagnosed with a 
scar on his left thigh post-service in April 2003.

3.  The preponderance of the competent evidence is against 
finding that the veteran has a current right eye disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, a left 
eye cataract was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Resolving reasonable doubt in the veteran's favor, a scar 
on the left thigh was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  A right eye disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2003, prior 
to the appealed from rating decision, along with the 
subsequent notice provided in March 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  While the notices fail 
to provide notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claims on appeal, that failure is harmless because the Board 
is granting two of the claims and, as to the third claim, the 
preponderance of the evidence is against finding service 
connection and any question as to the appropriate disability 
rating or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all service medical records and the veteran 
was provided VA examinations in April 2003.  Moreover, while 
the record does not include any post-service medical records, 
in March 2004 the veteran notified VA that he was not 
receiving any current treatment. 

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


The Claims

The veteran contends that he has left and right eye 
disabilities due to repeated injuries he sustained during his 
twenty years of military service.  As to his left leg scar, 
the veteran contends that his left leg was cut by a tree 
branch while jogging in the woods while in Germany in 1983 
and he now has a scar.  It is requested that the veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, service medical records 
beginning in 1981 show the veteran's repeated complaints 
and/or treatment for eye problems and/or injuries diagnosed 
as, among other things, cornea abrasions, cornea infections, 
and conjunctivitis.  See service medical records dated in 
August 1982, October 1986, and August 1995; and examination 
dated in August 1981.  Service medical records were negative 
for complaints, diagnoses, or treatment related to a left leg 
injury.

At the April 2003 VA examinations, which were held for the 
express purpose of ascertaining whether the veteran had any 
of the disabilities he claimed were caused by military 
service, it was opined after a review of the record on appeal 
and an examination of the veteran that he had a left eye 
cataract and a scar on his left thigh.  The April 2003 VA eye 
examiner did not find any right eye disability despite the 
veteran's claims of having repeatedly scratched his retina 
while in military service. 

As to the left eye disability, given the fact that service 
medical records show the veteran's repeated complaints and/or 
treatment for cornea abrasions and/or cornea infections and 
the fact that a left eye cataract was diagnosed just eleven 
months after his separation from over twenty years of 
military service, the Board finds that the evidence of 
continuity of adverse symptomatology, both positive and 
negative, is at least in equipoise.  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that service 
connection for a left eye cataract is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303(d).

As to the left leg scar, given the fact that lay witnesses 
are competent under the law to describe symptoms they have 
seen or experienced (see Caldwell v. Derwinski, 
1 Vet. App. 466 (1991)) and given the fact that this 
disability was diagnosed just eleven months after his 
separation from over twenty years of military service, the 
Board finds that the evidence of continuity of adverse 
symptomatology, both positive and negative, is at least in 
equipoise.  Under such circumstances, and granting the 
veteran the benefit of any doubt in this matter, the Board 
concludes that service connection for a left thigh scar is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303(d).

As to the right eye disability, while service medical records 
show the veteran's repeated complaints and/or treatment for 
cornea abrasions and/or cornea infections, a current 
disability was not diagnosed at the April 2003 VA 
examination.  Moreover, the veteran has not identified any 
other post-service medical record that could provide a 
current diagnosis.  Therefore, because establishing service 
connection requires finding a relationship between a current 
disability and events in-service or an injury or disease 
incurred therein (see Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992)), the Board finds that entitlement to service 
connection for a right eye disability must be denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO and the claimant's statements to his VA 
physicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
diagnosis of a current disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
statements, as well as those of his representative, 
addressing the whether the claimant has been diagnosed with a 
current right eye disability are not probative evidence.

The Board also considered the doctrine of reasonable doubt, 
however, to the extent outlined above, as the preponderance 
of the evidence is against the appellant's claims, and the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, to the extent outlined 
above, the claim must be denied.


ORDER

Service connection for a left eye cataract is granted.

Service connection for a left thigh scar is granted.

Entitlement to service connection for a right eye disability 
is denied.


REMAND

As to entitlement to service connection for a right knee 
scar, the uncontradicted medical evidence of record shows 
that the veteran had right knee surgery while in military 
service in November 1999.  However, when examined by VA in 
April 2003, an opinion was not provided as to whether the 
right knee has a residual post operative scar.  Accordingly, 
a remand is required to obtain such a medical opinion.  
38 U.S.C.A. § 5103A(d).  

Similarly, as to the claims for higher evaluations for right 
knee arthritis and lumbosacral strain with radiculopathy, a 
remand for another VA examination is also required because, 
while the April 2003 orthopedic examiner opined that the 
range of motion of the right knee and lumbar spine were 
"additionally limited by pain," an opinion was not provided 
as to the exact degree to which this pain limited the motion.  
Id; Also see DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain, weakness, etc.).  

Likewise, as to the claim for a higher evaluations for right 
knee instability, a remand for another VA examination is 
required because, while the April 2003 orthopedic examiner 
opined that the right knee had laxity, an opinion was not 
provided as to whether that laxity was best characterized as 
"slight," "moderate," or "severe."  Id; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).

As to the lumbosacral strain with radiculopathy, given the 
change in law for rating back disorders, a remand is also 
required to provide the veteran with a neurological 
examination to obtain medical opinion evidence as to whether 
he has a compensable degree of neurological impairment in 
either lower extremity due to his service connected low back 
disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note 1 (2006). 

When readjudicating the claim for a higher evaluation for 
right knee arthritis, the RO should be mindful of VAOPGCPREC 
23-97 (July 1, 1997); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 
09-04 (September 17, 2004); 69 Fed. Reg. 59990 (2004) as well 
as the United States Court of Appeals for Veterans Claims 
(Court) holdings in Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  When readjudicating the claim for a higher 
evaluation for lumbosacral strain, the RO should be mindful 
of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should send the veteran 
updated VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date and/or 
disability rating for the remaining 
issues on appeal as outlined by the Court 
in Dingess, supra.  The updated notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claims.

2.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including x-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  

a.  As to the skeletal problems 
affecting the lumbar spine, in 
accordance with the pre and post 
September 23, 2002, and September 
26, 2003, AMIE worksheet for rating 
lumbar spine skeletal disabilities, 
the examiner is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
nature and extent of all lumbar 
spine disabilities.  In addition to 
any other information required by 
the AMIE worksheet, the examiner 
should conduct complete range of 
motion studies and discuss the 
presence or absence of any weakened 
movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the 
veteran describes flare-ups of pain, 
the examiner should offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  
38 C.F.R. § 4.71a.

b.  An opinion also should be 
provided as to whether the lumbar 
spine disability causes neuritis or 
neuralgia in any associated nerve 
and, if so, whether that neuritis or 
neuralgia is best characterized as 
incomplete and moderate, incomplete 
and moderately severe, incomplete 
and severe, or complete.  

c.  As to right knee arthritis, in 
accordance with the latest AMIE 
worksheet for rating right knee 
disabilities, the examiner is to 
provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of all right knee 
disabilities.  In addition to any 
other information required by the 
AMIE worksheet, the examiner should 
conduct complete range of motion 
studies and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the 
veteran describes flare-ups of pain, 
the examiner should offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  
38 C.F.R. § 4.71a.

d.  As to right knee instability, 
the examiner should provide an 
opinion as to whether the laxity 
found by the April 2003 VA examiner 
as well as any laxity found on the 
current examination is best 
characterized as "slight," 
"moderate," or "severe."  The 
examiner also should provide an 
opinion as to whether it is at least 
as likely as not (i.e., is there a 
50/50 chance) that the veteran has a 
right knee scar and, if so, whether 
it is at least as likely as not that 
it was caused by his November 1999 
right knee surgery?


3. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
compliance with Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.

4.  Thereafter, the RO must readdress the 
veteran's claims.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  In 
readjudicating the claim for a higher 
evaluation for right knee arthritis, the 
RO should be mindful of VAOPGCPREC 23-97; 
VAOPGCPREC 09-04; and Esteban, supra.  
When readjudicating the claim for a 
higher evaluation for lumbosacral strain, 
the RO should be mindful of Kuzma, supra.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received and any evidence not 
received as well as address all 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


